ORDER
PER CURIAM:
Ronnie Seutter appeals his convictions following a jury trial for one count of rape, § 566.030, RSMo Cum.Supp.1992, two counts of sodomy, § 566.060, RSMo Cum.Supp.1992, and one count of attempted sodomy, § 566.060, RSMo Cum.Supp.1992, and sentences of consecutive terms of fifteen years imprisonment on each count for a total of *552sixty years. He claims that insufficient evidence was presented to prove the victim was under the age of fourteen at the time of the offenses, an essential element of the crimes charged. Mr. Seutter also appeals the denial of his Rule 29.15 motion for postconviction relief without an evidentiary hearing arguing that trial counsel was ineffective in failing to call certain witnesses.
The judgment of convictions and the order denying the postconviction relief motion are affirmed. Rule 30.25(b) and 84.16(b).